BkowN, J.
It is contended tbat any individual may petition tbe Corporation Commission to direct tbe removal of any railroad station in tbis State to some place desired by petitioner, and if tbe Commission refuses, petitioner may appeal to tbe Superior Court and bave tbe matter submitted to tbe decision of a jury. Tbe contention is based upon section 1074, Revisal, viz.: “From all decisions or determinations made by tbe Corporation Commission any party affected thereby shall be entitled to an appeal.”
Tbe statute distinctly confines tbe right of appeal to a party to tbe proceeding.
Tbe petition sets forth no property or proprietary right in petitioners tbat is affected by tbe order of tbe Commission. They are affected only' as citizens of tbe community, and bave no more interest than tbe intervenors and other citizens who oppose tbe removal of tbe station. There is no law tbat authorizes the individual citizen, having no interest in tbe subject-matter except tbat which is common to all, to prosecute before tbe courts in the name of tbe State or Corporation Commission such a proceeding as tbis. Tbat right is reserved to tbe State, which acts for all its citizens.
*561Tbis proceeding is utterly unauthorized as a legal proceeding. The petition is nothing more than a complaint to the Commission, which it was its duty to investigate and, after investigation, take such action as in its judgment was proper.
In case of an appeal to the courts in such a matter as this, the only authorized parties are the State of North Carolina on relation of the Corporation Commission as • plaintiff and the railroad or other corporation as defendant. The statute is plain as to who may appeal, viz., the State and the corporation whose legal rights are affected by the decision. No one else can appeal, because there are, and under the statute can be, no other parties, and the right to appeal is of course confined to parties to the proceeding. This is manifest from section 1075, which reads as follows:
"Appeal docketed; priority of trial; burden. The cause shall be entitled 'State of North Carolina on relation of the Corporation Commission against (here insert name of appellant)/ and if there are exceptions to any facts found by the Commission, it shall be placed on the civil-issue docket of such court and shall have precedence of other civil actions, and shall be tried under the same rules and regulations as are prescribed for the trial of other civil causes, except that the rates fixed or the decision or determination made by the Commission shall be prima facie just and reasonable.”
Section 1077 plainly indicates that the right of appeal is confined to the State and the corporation whose legal rights are affected by the Commission’s order. Section 1081 also reveal.s what is meant by the words “any party affected thereby,” for it provides, if the corporation “affected” by the order fails to obey, how obedience may be enforced.
There is no decision of this Court contrary to this view. Those cited were appeals by the corporation defendant, whose rights were affected by the Commission’s order, and the only parties to the proceeding were the State and the resisting corporation.
That these so-called petitioners are not parties to this proceeding, and have no right to be, has been expressly decided by this Court in State ex rel. Corporation Commission v. Southern Railway, 151 N. C., 447. That case is on all-fours with this. B. F. Davis and others filed their complaint with the Corporation Commission, asking the removal of the depot of the Southern Eailway at Morganton. The Commission visited Morganton and examined into the matter and ordered the removal of the depot. The railroad company appealed. This Court said: “The motion to dismiss was improperly allowed, as the law required no notice to be served on B. F. Davis, president of the Merchants’ Association, as he was no party to the proceeding. It is not claimed that said association is a legal entity; but if it was, it is no party to a *562proceeding of this kind. The statute provides that when an appeal is taken from an order of this nature, made by the Corporation Commission, the State shall be the plaintiff, and that the cause shall be docketed, 'State of North Carolina on relation of the Corporation Commission v. the appellant.’ ”
In the ease before us the Commission, after making a personal inspection of the present site and other sites proposed by the petitioners, and after hearing the evidence, found the following facts:
“The present depot at Ansonville is about 1 mile from town, at a point where the line comes to grade. The site, insisted upon by the citizens petitioning the removal is near the center of the town and the site originally selected by the railroad company for its depot at Anson-ville, but later it was decided to reduce the grade of the road, and in reducing the grade it was necessary to make a cut at this point through the hill, ranging from 5 feet to 12 feet in depth. The approach to the depot at this point would be down grade and into the cut, and there being a curve in the railroad approaching from the north, it would, in the opinion of the Commission, create a dangerous situation. The present site is the nearest point to the town that a suitable place could be found for the location of a depot.”
After finding these facts, the Commission made further observations as follows:
“The railroad company procured the land at the point where it sought to have the depot established, and it is in evidence that they would have built on it if it had been practicable to do so; but after the grade was reduced, finding that it was not suitable, they abandoned it. Since the present depot lias been established, practically all of the building has been done in the direction of the depot, and quite a number of buildings, stores, etc., have been erected adjacent to it, and it would be an injustice to these people to move the depot, even if a suitable place was offered.”
From this decision the State of North Carolina has not appealed and is not a party to the proceeding, and the defendant railroad company has not appealed. These petitioners, Redfern and others, have no right to represent the State. That duty is intrusted to the State officers, in this case the Corporation Commission. Therefore, the State, although under the statute an absolutely necessary party, has not been made a party and has not appealed. The complainants, Redfern and others, are not proper parties under the statute, have no locus standi in this proceeding and no right to prosecute it, and, therefore, have no right of appeal.
That this is true is manifest from an examination of the legislation creating and governing the Corporation Commission and from the character of the duties it is charged with, as well as the powers conferred upon it.
*563Tbe Commission is not a judicial court, but an administrative agency of tbe State, possessing certain quasi judicial and legislative powers. State ex rel. Corporation Commission v. Southern Railway, supra. It is tbe agency tbrougb wbicb tbe State undertakes to regulate and control tbe various corporations doing'business witbin its jurisdiction. Tbe Commission makes freight and passenger rates, rules in regard to baggage, regulates demurrage on cars and storage charges, as well as to establish and locate railroad stations and to require a change of any station, etc. In addition to tbe multiplied subjects of railroad regulation, it is given general power to control and supervise electric power, light and gas companies, and is clothed with power to fix, establish, and' regulate tbe rates and charges of such persons, companies, or corporations.'
Tbe statute contemplates that any person may lay bis complaint or grievance before tbe Commission. It then becomes its duty to investigate tbe complaint, and, if it is well founded, tbe Commission will, upon notice, make such order as will correct it, and institute in the name of the State such legal proceedings as will enforce its order. Tbe statute does not contemplate that every complainant may appeal and litigate tbe matter before tbe courts in bis own name. It must be done in tbe name of tbe State upon tbe relation of tbe Commission. If every individual complainant is allowed to appeal and bring bis grievance before a jury, it would defeat tbe very purpose for wbicb a Commission was created.
Instead of having a system of rates for tbe entire State, tbe rates in each locality would be fixed by tbe verdict of a jury. Farmers interested in tbe reduction of rates between certain points on farm products would originate a proceeding before tbe Commission, and from an adverse decision would bring tbe subject for determination back to tbe vicinage, there to be determined by a jury of tbe same. Persons desiring additional facilities and conveniences witbin tbe entire range and scope of railroad operations would resort to tbe same forum, and tbe result of it would be that tbe Commission, tbe courts, and tbe railroads would be engulfed in a maze of controversies destructive to tbe public welfare and ruinous not only to tbe transportation systems of tbe State, but to tbe peace and prosperity of tbe people.
One of tbe powers conferred upon tbe Corporation Commission exclusively is “to require tbe erection of depot accommodations, and also to require a change in the location of any station. Eevisal, 1097, sub-sees. 1 and 2. This power is recognized by this Court in Dewey v. R. R., 142 N. C., 403, wherein Mr. Justice JIoTce says: “But however this may be, tbe Corporation Commission, tbe body authorized and required by law to determine tbe matter, after full and due inquiry, have fixed upon this as the proper site.” Those words are peculiarly appli*564cable to this case. This method of exerting the power of the State to compel railroads to establish and change their depots is the only feasible and effective method.
It is utterly impracticable to do it through the instrumentalities of courts and juries. Such a matter is foreign to the purposes for which courts were established.
It is contended that section 6 of Laws of 1907, ch. 469, gives the right of appeal to complainants. That section reads as follows: “All persons and corporations affected by this act shall have the same right of appeal from the action of the Corporation Commission under the powers contained in this act as are now provided by law.”
This proceeding is not instituted under that statute, for there is nothing in it relative to establishing or changing railroad stations. Nor is it amendatory of the sections of the Eevisal that confer such power. The act of 1907 connects the words “persons and corporations” together, because the jurisdiction of the Commission extended to persons as well as corporations.
In certain instances persons may be hailed before the Commission and compelled to obey its decrees. In such cases they are defendants or respondents, and may appeal as well as corporations; and that is what section 6 really means. It is limited to persons, and corporations affected by that act of 1907, and does not change the sections of the Eevisal regulating the right and method of appeal.
This act confers upon the Commission the power to require railroads to operate additional trains when in their judgment necessary. It will scarcely be contended that under this statute any person can petition the Commission to order additional trains, and, upon their refusal, such person can appeal to the courts and have the matter submitted to a jury. If that could be done, then the same rule would apply to baggage regulations, freight and passenger rates, and to all matters intrusted to the management and control of the Commission. This would completely destroy all uniformity in the system which the State through its Legislature has devi.sed for the control and management of public-service corporations.
There are cases where individuals can apply to the Commission for relief where their personal and property rights are involved, such as overcharges, personal discriminations, and the like. But where the matter is one which does not affect the property or legal rights of one person, but affects a community or locality, or the public generally, the Legislature does not permit any individual person to litigate the matter before the courts, but provides that the State only may do so.
That is the reason the statute expressly provides that the appeal shall be docketed in the name of the State of North Carolina, and the State *565will protect before tbe courts tbe rights and interests of its citizens generally.
Tbis appeal is not docketed in tbe name of tbe State, because tbat can be done only upon tbe relation of tbe Corporation Commission. As it is docketed, “Tbe Corporation Commission, upon complaint of Eedfern and others,” tbe Corporation Commission is made tbe plaintiff appellant. Thus we have tbe solecism of tbe Commission appealing from its own decision rendered in favor of tbis defendant.
Affirmed.
Walkee, J., concurs.
AlleN, J., concurs in result.